Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2043 Filed 11/15/19 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 PATRICK GARANT,

       Plaintiff,
                                               Case No. 2:18-cv-12619
 v.                                            Hon. David M. Lawson
                                               Magistrate Judge R. Steven Whalen

 NORFOLK SOUTHERN RAILWAY CO.,

       Defendant.

                                       /

            PLAINTIFF’S COUNSELS’ MOTION TO WITHDRAW

       COMES NOW Plaintiff’s counsel, Holland Law Firm, LLC and John A.

 Tosto, PLC, and in accordance with Federal Rule of Civil Procedure 7 and Local

 Rule 7.1 move that the Court allow counsel to withdraw, and in support of their

 motion state as follows:

       1.     Plaintiff’s Complaint was filed on August 22, 2018 (Doc. No. 1).

       2.     Pursuant to the Court’s November 8, 2018 Case Management And

 Scheduling Order trial is set for February 25, 2020 (Doc. No. 15).

       3.     On July 15, 2019 Defendant filed: 1) a Motion for Summary

 Judgment; and 2) a Motion To Exclude The Reports And Testimony of Plaintiff’s

 “Expert” Dr. Rebecca Summary (Doc. Nos. 24 and 25).




                                           1
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2044 Filed 11/15/19 Page 2 of 11




        4.    The Motions were set for hearing on November 12, 2019 (Doc. No.

 28).

        5.    Plaintiff’s counsel Carl Kessinger was in trial on November 12, 2019,

 so the hearing has been rescheduled for December 17, 2019.

        6.    Pursuant to LR 83.22(b) “The Rules of Professional Conduct adopted

 by the Michigan Supreme Court…apply to members of the bar of this court and

 attorneys who practice in this court as permitted by LR 83.20.”

        7.    Pursuant to Michigan Rule of Professional Conduct 1.16(b)(6),

 “[A]fter informing the client that the lawyer cannot do so without permission from

 the tribunal for the pending case, a lawyer may withdraw from representing a client

 if withdrawal can be accomplished without material adverse effect on the interests

 of the client, or if:…(6) other good cause for withdrawal exists.”

        8.    Good cause exists for counsels’ withdrawal.

        9.    By correspondence of November 5, 2019 Plaintiff’s counsel Holland

 Law Firm notified Plaintiff that counsel would be filing a motion with the Court

 seeking to withdraw.

        10.   By correspondence of November 12, 2019 Plaintiff’s counsel Holland

 Law Firm specifically notified Plaintiff that counsel Holland Law Firm and John

 A. Tosto, PLC are seeking to withdraw, and that they cannot withdraw without the

 Court’s permission.



                                           2
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2045 Filed 11/15/19 Page 3 of 11




       11.    Defendant concurs with and does not oppose this Motion.

       WHEREFORE Plaintiff’s counsel, Holland Law Firm and John A. Tosto,

 PLC, pray that the Court grant their Motion to Withdraw, and for such further and

 additional relief as the Court deems just and proper.

                                        HOLLAND LAW FIRM,

                                         /s/ Carl Kessinger
                                        Eric D. Holland (#P67772)
                                        Carl Kessinger
                                        Holland Law Firm, LLC
                                        300 N. Tucker, Suite 801
                                        St. Louis, MO 63101
                                        314-241-8111
                                        314-241-5554 – Facsimile

                                        And

                                        John A. Tosto (P56579)
                                        JOHN A. TOSTO, PLC
                                        Local Attorney for Plaintiff
                                        The Mott Foundation Building
                                        503 S. Saginaw Street, Suite 1410
                                        Flint, MI 48502
                                        (810) 244-5862
                                        john@jtmblaw.com
                                        Attorneys for Plaintiff




                                           3
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2046 Filed 11/15/19 Page 4 of 11




                         CERTIFICATE OF SERVICE

       The undersigned certifies a copy of the foregoing was properly forwarded to

 counsel of record via email ONLY on the 15th day of November 2019 to:

 Erin Dougherty Foley
 Kathryn S. Clark
 SEYFARTH SHAW, LLP
 233 South Wacker Drive, Suite 8000
 Chicago, IL 60604
 edfoley@seyfarth.com
 kclark@seyfarth.com

 AND

 William E. Altman
 Rebecca Seguin-Skrabucha
 The Murray Law Group, P.C.
 31780 Telegraph Road, Suite 200
 Bingham Farms, Michigan 48025

 Attorney for Defendant Norfolk Southern


 And sent via USPS First class mail to Patrick Garant


                                              /s/ Carl Kessinger




                                         4
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2047 Filed 11/15/19 Page 5 of 11




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 PATRICK GARANT,

      Plaintiff,
                                            Case No. 2:18-cv-12619
 v.                                         Hon. David M. Lawson
                                            Magistrate Judge R. Steven Whalen

 NORFOLK SOUTHERN RAILWAY CO.,

      Defendant.

                                    /




                  PLAINTIFF’S COUNSELS’ BRIEF IN
              SUPPORT OF THEIR MOTION TO WITHDRAW




                                        1
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2048 Filed 11/15/19 Page 6 of 11




                      Statement Of The Issues Presented

      1.    Whether Plaintiff’s counsel should be allowed to withdraw.




                                       2
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2049 Filed 11/15/19 Page 7 of 11




                                  Authorities

 1.   Michigan Rule of Professional Conduct 1.16(b)(6).




                                       3
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2050 Filed 11/15/19 Page 8 of 11




                                     Introduction

         On August 22, 2018 Plaintiff filed his Complaint (Doc. No. 1). His claim

 alleges violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §§

 12101, et seq. (Doc. No. 1, ¶1).

         The Court issued its Case Management And Scheduling Order on November

 8, 2018 (Doc. No. 15). The Order notes that this case is set for trial on February 25,

 2020 (Doc. No. 15).

         On July 15, 2019 Defendant filed: 1) a Motion for Summary Judgment; and

 2) a Motion To Exclude The Reports And Testimony of Plaintiff’s “Expert” Dr.

 Rebecca Summary (Doc. Nos. 24 and 25). The Motions were set for hearing on

 November 12, 2019 (Doc. No. 28). Plaintiff’s counsel Carl Kessinger was in trial

 on November 12, 2019, so the hearing has been rescheduled for December 17,

 2019.

         By correspondence of November 5, 2019 Plaintiff’s counsel Holland Law

 Firm notified Plaintiff that counsel would be filing a motion with the Court seeking

 to withdraw. By correspondence of November 12, 2019 Plaintiff’s counsel Holland

 Law Firm specifically notified Plaintiff that counsel Holland Law Firm and John

 A. Tosto, PLC are seeking to withdraw, and that they cannot withdraw without the

 Court’s permission.

         Defendant concurs with this Motion and does not object to it.



                                           4
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2051 Filed 11/15/19 Page 9 of 11




                                      Argument

 I.    Plaintiff’s Counsel Should Be Allowed To Withdraw.

       In accordance with LR 83.22(b) Plaintiff’s counsel are subject to the

 Michigan Rules of Professional Conduct. Michigan Rule of Professional Conduct

 1.16(b)(6) reads in pertinent part, “[A]fter informing the client that the lawyer

 cannot do so without permission from the tribunal for the pending case, a lawyer

 may withdraw from representing a client if withdrawal can be accomplished

 without material adverse effect on the interests of the client, or if:…(6) other good

 cause for withdrawal exists.”

       Rule 1.16(b)(6) lists two requirements that are relevant for our purposes for

 withdrawal. First, counsel must notify the client that withdrawal cannot be

 accomplished without the court’s permission. Second, counsel must have good

 cause for withdrawal.

       By correspondence of November 5, 2019 and November 12, 2019 Plaintiff’s

 counsel notified Plaintiff that counsel would be filing a Motion to Withdraw, and

 that counsel cannot withdraw without the Court’s permission. The first requirement

 has been met.

       As for good cause, Plaintiff’s counsel has good cause pursuant to the

 Michigan Rules of Professional Conduct, but is precluded from disclosing specifics

 details in this Motion. Plaintiff’s counsel will follow the directives of this Court in



                                           5
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2052 Filed 11/15/19 Page 10 of 11




 that regard including filing additional details under seal and for in camera review if

 desired by the Court.

                                     Conclusion

       For the foregoing reasons Plaintiff’s counsel: Holland Law Firm and John A.

 Tosto, PLC, have complied with the requirements set forth in the Michigan Rules

 of Professional Conduct, and should be allowed to withdraw as Plaintiff’s counsel

 in this matter.

                                        HOLLAND LAW FIRM,

                                         /s/ Carl Kessinger
                                        Eric D. Holland (#P67772)
                                        Carl Kessinger
                                        Holland Law Firm, LLC
                                        300 N. Tucker, Suite 801
                                        St. Louis, MO 63101
                                        314-241-8111
                                        314-241-5554 – Facsimile

                                        And

                                        John A. Tosto (P56579)
                                        JOHN A. TOSTO, PLC
                                        Local Attorney for Plaintiff
                                        The Mott Foundation Building
                                        503 S. Saginaw Street, Suite 1410
                                        Flint, MI 48502
                                        (810) 244-5862
                                        john@jtmblaw.com
                                        Attorneys for Plaintiff




                                           6
Case 2:18-cv-12619-DML-RSW ECF No. 34, PageID.2053 Filed 11/15/19 Page 11 of 11




                         CERTIFICATE OF SERVICE

       The undersigned certifies a copy of the foregoing was properly forwarded to

 counsel of record via email ONLY on the 15th day of November 2019 to:

 Erin Dougherty Foley
 Kathryn S. Clark
 SEYFARTH SHAW, LLP
 233 South Wacker Drive, Suite 8000
 Chicago, IL 60604
 edfoley@seyfarth.com
 kclark@seyfarth.com

 AND

 William E. Altman
 Rebecca Seguin-Skrabucha
 The Murray Law Group, P.C.
 31780 Telegraph Road, Suite 200
 Bingham Farms, Michigan 48025

 Attorney for Defendant Norfolk Southern


 And sent via USPS First class mail to Patrick Garant


                                              /s/ Carl Kessinger




                                         7
